Citation Nr: 1702786	
Decision Date: 02/01/17    Archive Date: 02/15/17

DOCKET NO.  04-07 355	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to an effective date earlier than August 22, 2005 for the award of nonservice-connected disability pension benefits.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

T. Minot, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the Marine Corps from February 1994 to April 1998.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2008 decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, Pennsylvania, which granted entitlement to nonservice-connected disability pension benefits effective August 22, 2005.

As discussed in greater detail below, the appeal was previously before the Board in April 2011 and September 2012.  On each occasion, the Board remanded the appeal in order to ensure satisfaction of VA's duties to notify and assist the Veteran.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Although additional delay is regrettable, particularly considering the lengthy duration of this appeal, the Board finds that a remand is required prior to final adjudication, as VA has not satisfied its duty to assist the Veteran in obtaining evidence pertinent to her claim.  38 C.F.R. § 19.9.

A review of the record reveals that in March 2008, a Decision Review Officer (DRO) issued a Statement of the Case (SOC) upholding an effective date of August 22, 2005 for the award of pension benefits.  The SOC listed evidence that was considered, including the Veteran's claim that was received in July 2005; statements in support of the claim dated in June and October 2005; a December 2005 VA examination report; a VCAA development letter dated in December 2005; a VCAA waiver from the Veteran dated in January 2006; a report of contact dated in December 2005; a report from a private doctor (Dr. Goodman) dated in December 2005; and treatment records from the VA Pittsburgh Healthcare System dated in November 2005.  The SOC also referenced a February 2006 rating decision which denied entitlement to nonservice-connected pension.  The Veteran perfected an appeal in April 2008.  In April 2011, the Board remanded the appeal, noting that the documents discussed above were missing and consequently a remand was required in order to locate and "associate the missing evidence and documents with the claims file."

Pursuant to the Board's directives, the AOJ mailed the Veteran a letter in December 2011 informing her of the missing documents, and requesting that she submit any copies in her possession.  Thereafter, a number of documents were added to the record, including treatment records from the VA Pittsburgh Healthcare System dated from September 2005 to November 2005; the December 2005 report from Dr. Goodman; the December 2005 VA examination report; the December 2005 VCAA development letter; and correspondence with the Veteran's signature dated October 24, 2005.

In February 2012, a Deferred Rating issued by a DRO indicated that these documents had been located but that the July 2005 claim and January 2006 VCAA waiver still had not been found.  The Deferred Rating made no reference to the missing statements in support of claim dated from June and October 2005, referenced in the SOC.  (The Deferred Rating also indicated that the missing December 2005 report of contact had been located, but on current review the Board can find no indication that this document was ever associated with the record.)  Later that month, a Supplemental Statement of the Case (SSOC) was issued which upheld the denial of entitlement to an earlier effective date for nonservice-connected disability pension benefits.

In September 2012, the case was returned to the Board.  On review, the Board acknowledged that the December 2005 VCAA development letter, February 2006 rating decision, December 2005 report from Dr. Goodman, and December 2005 VA examination report had been associated with the record.  However, the Board found that a remand was required because the AOJ had "failed to ensure the Veteran has notice of the evidence necessary to substantiate a claim for an earlier effective date for the award of nonservice-connected disability pension benefits and did not give her an opportunity to present information and evidence pertinent to the claim."  See 38 U.S.C.A. § 5103A.  The Board did not comment on the missing documents that had not been located, including the Veteran's July 2005 claim and June 2005 correspondence.

Thereafter, it appears the RO took no action on the Veteran's case until October 2015, when a standard 38 U.S.C.A. § 5103 notice letter was mailed to the Veteran.  In April 2016, another SSOC was issued which upheld the prior denial of the claim for an earlier effective date.  The SSOC listed evidence considered, including statements in support of the claim dated June 23, 2005 and October 24, 2005.  However, as noted above, although the record does include correspondence from the Veteran dated October 24, 2005, there is no correspondence of record with a date of June 23, 2005.  The SSOC made no reference to the Veteran's missing July 2005 claim.

In sum, the Board finds that VA has failed to satisfy its duty to attempt to locate and obtain missing evidence, particularly with respect to the Veteran's July 2005 claim and June 2005 correspondence.  The Board notes that determinations regarding effective dates, including for pension benefits, often hinge on the date the claim for compensation was received.  See 38 U.S.C.A. § 5110 (West 2014); 38 C.F.R. § 3.400 (2015).  Here, the missing claim and June 2005 correspondence predate the current effective date.  As such, they are potentially relevant in determining whether the Veteran had an earlier date of claim or was entitled to pension benefits on a factual basis at an earlier date.  Based on the above history and on the fact that VA is at fault in losing the documents, the Board is not convinced that VA has satisfied its duty to locate and obtain them.  Moreover, it does not appear that VA has adequately informed the Veteran of the specific evidence that remains missing from the record-i.e., the July 2005 claim, June 2005 correspondence, December 2005 report of contact, and January 2006 waiver.  Accordingly, the Board finds that additional action is required prior to final adjudication of this matter.

Accordingly, the case is REMANDED for the following action:

1.  Ensure that the Veteran has been notified of the information and evidence not of record that is necessary to substantiate her claim for an earlier effective date for the award of nonservice-connected disability pension benefits; the information and evidence that VA will provide; and the information and evidence that she is expected to provide.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

2.  Attempt to locate and associate with the claims file all missing evidence and documents pertaining to the Veteran's claim for an earlier effective date for nonservice-connected disability pension benefits.  In particular, attempt to locate and associate with the record the Veteran's claim, received in July 2005; correspondence from the Veteran received in June 2005; a report of contact from the Veteran dated in December 2005; and a VCAA waiver from the Veteran dated in January 2006.

If any of the above evidence or documents cannot be located, contact the Veteran to inform her of the specific missing evidence or documents and ask her for any copies that she might have.

All efforts to locate the missing evidence or documents should be documented in the record.

3.  After completing all indicated development, the AO J should readjudicate the claim on appeal.  If any benefit sought remains denied, the RO should furnish to the Veteran and her representative an SSOC.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

